Title: Location of the Capital, [6 July] 1790
From: Madison, James
To: 


[6 July 1790]

   
   The residence bill, fixing the permanent capital on the Potomac and the temporary capital at Philadelphia, was under consideration. Sherman moved to strike out Potomac and insert Baltimore.


Mr. Madison. In order to decide this question rightly, we ought to compare the advantages and disadvantages of the two places as they relate to the good of the United States. Now, I will defy any gentleman, however sanguine he may be with respect to Baltimore, to point out any substantial advantage that is not common to the Potowmack; and I defy them to disprove, that there are not several important advantages belonging to the Potowmack, which do not appertain to Baltimore. The committee have had ample information with respect to the northern and southern positions of the two places. In point of salubrity of air, without disparaging the pretensions of Baltimore, the Potowmack is at least equally favoured in that respect. In regard to centrality of situation Potowmack undoubtedly has the advantage—in respect to security from invasion, I aver the Potowmack has the advantage also; with relation to the western country there is not a shadow of comparison. If we should go as far south as Baltimore, why not an equal distance southwest to the Potowmack? Those who are acquainted with the country on the Potowmack, and that in the neighbourhood of Baltimore do not hesitate to give the preference to the Potowmack. It is true that Baltimore has respectable resources; her rapid growth is a clear proof of it; but look at the resources of the Potowmack; the great range of rich country that borders on it, and see if there are not advantages that must in a short time produce a commercial town. Sir, a period might be named, not exceeding ten years, within which the town of Baltimore obtained the greater part of its increase and consequence; a period of ten years will produce the same effects on the Potowmack, because the same causes exist; and when superadded to this the residence of government shall be there, there can be no doubt but that there will be every accommodation that can be desired.
It is said that before the ten years expire a repeal of the act may take place, and thus Congress be kept at Philadelphia. But what more can we do than pass a law for the purpose? It is not in our power to guard against a repeal—our acts are not like those of the Medes and Persians, unalterable. A repeal is a thing against which no provision can be made. If that is an objection, it holds good against any law that can be passed. If those states that may have a superiority in Congress at a future day, will pay no respect to the acts of their predecessors or to the public good, there is no power to compel them.
But, I flatter myself that some respect will be paid to the public interest, and to the plighted faith of the government. As to centrality, the best evidence we have at this time in favor of the Potowmack, is the different travel of the members; and this, Sir, proves incontestibly that the proposed place on the Potowmack is near the centre. If any arguments could be brought against it, it is its being too far to the northward. For the mileage south of the Potowmack is 12782 miles, to the north of it 12422. If to this Rhode Island be added, it will not be more than equal. If the bill once passes, I am not under any apprehensions of a repeal; but if danger of a repeal does exist, it is of that kind against which we cannot guard. Sir, we should calculate on accepting the bill as it now stands; we ought not to risk it by making any amendment. We have it now in our power to procure a southern position. The opportunity may not again speedily present itself. We know the various and jealous interests that exist on this subject. We should hazard nothing. If Potowmack is struck out, are you sure of getting Baltimore? May not other places be proposed? Instead of Baltimore is it not probable we may have Susquehannah inserted, perhaps the Delaware? Make any amendment, Sir, and the bill will go back to the senate. Are we sure that it will come back into our possession again? By amending, we give up a certainty for an uncertainty. In my opinion, we shall act wisely, if we accept the bill as it now stands, and I beg leave to press it on gentlemen not to consent to any alteration lest it be wholly defeated, and the prospect of obtaining a southern position, vanish for ever.
